UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1629



HEIKO   WILLIAM    SUNKLER;     MICHELLE    HERRON
SUNKLER,

                                               Plaintiff - Appellants,

          versus


TOWN OF NAGS HEAD, Town of Nags Head, North
Carolina; BRYAN R. SEAWELL, Individually and
as a Nags Head Building Inspector; COURTNEY N.
GALLOP, Individually and as a Nags Head Zoning
Administrator; GARY R. FERGUSON, Individually
and as Planning Director for the Town of Nags
Head,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-01-22-H)


Submitted:   October 28, 2002               Decided:   November 7, 2002


Before WILKINS and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael B. Brough, THE BROUGH LAW FIRM, Chapel Hill, North
Carolina, for Appellants. L. P. Hornthal, Jr., HORNTHAL, RILEY,
ELLIS & MALAND, Elizabeth City, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Heiko William Sunkler and Michelle Herron Sunkler appeal the

district court’s order denying relief on their 42 U.S.C. § 1983

(2000) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   See Sunkler v. Town

of Nags Head, No. CA-01-22-H (E.D.N.C. May 17, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2